Citation Nr: 0432863	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  99-07 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lung disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from June 1971 to June 1973.  
The veteran also had active service duty for training 
(ACDUTRA) and/or inactive duty training (INACDUTRA) with the 
Army Reserves, the exact dates of which have not been 
verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The veteran provided testimony at a hearing before an RO 
hearing officer in March 1999 and before the undersigned 
Acting Veterans Law Judge at the RO in August 2004.  
Transcripts of the hearings are of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Following a preliminary review of the claims file, the Board 
finds that additional development is necessary before the 
question of whether new and material evidence has, in fact, 
been submitted to reopen the claims may be properly 
adjudicated.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

There is no evidence of record in this case that the veteran 
has been furnished the notice required by VCAA, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b).  In this case, 
the veteran has not been provided with notice of what 
specific information and/or specific medical or lay evidence, 
not previously submitted, is necessary to reopen his claims 
for service connection, what specific evidence, if any, he is 
expected to obtain and submit, what specific evidence will be 
retrieved by VA, and that he should provide any evidence in 
his possession that pertains to the claims.  The United 
States Court of Appeals for Veterans Claims has been very 
specific in requiring explicit notice to a claimant 
concerning the provisions of the VCAA.  To protect the 
veteran's due process rights, further notice is required.

The veteran testified at the August 2004 hearing that his 
lung disorder began during a period of service with the Army 
Reserves.  Specifically, he stated that he was diagnosed with 
sarcoidosis in the last part of 1973.  He also stated that he 
was diagnosed with schizophrenic paranoia during his reserve 
service.  The veteran's DD-214 reflects that upon his 
discharge from active service in June 1973, he was 
transferred to the Army Reserves for a period of 4 years.  

A preliminary review of the claims file reveals that reserve 
component medical records have not been associated with the 
claims file.  Moreover, reserve personnel records which would 
verify the veteran's ACDUTRA and INACDUTRA dates are missing.  
Complete reserve component records should be requested, 
including both personnel and medical records. Those records 
should be associated with the claims file or the 
unavailability of such records should be verified in writing. 

Lastly, there is an indication in the claims file that the 
veteran is in receipt of disability benefits from the Social 
Security Administration (SSA).  Those records need to be 
obtained and associated with the claims file. 

Accordingly, this case is REMANDED for the following actions:

1.  The claims file should be reviewed to 
ensure that all VCAA notice and duty to 
assist obligations have been satisfied in 
accordance with the decision of 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent, to include obtaining all 
available treatment records.

2.  The veteran's personnel and clinical 
reserve service records, to include any 
and all Line of Duty determinations, must 
be requested from the Army Reserves.  All 
such records obtained must be associated 
with the claims file.

3.  The SSA should be contacted in order 
to obtain official documentation of any 
pertinent grant of benefits to the 
veteran, including the List of Exhibits 
associated with any SSA Administrative 
Law Judge (ALJ) decision, as well as 
copies of all of the medical records upon 
which any decision concerning the 
veteran's initial or continuing 
entitlement to benefits was based.  All 
of these records are to be associated 
with the claims file.

4.  Following completion of the above, 
review the evidence and readjudicate the 
veteran's claims.  If either claim 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	L. M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).




